                                                                                 Page 1 of 2

                     UNITED STATES DISTRICT COURT FOR THE
                        NORTHERN DISTRICT OF FLORIDA
                             PANAMA CITY DIVISION

ELTON R. RUSS,

        Plaintiff,

v.                                                  Case No. 5:19-cv-244-TKW/MJF

JACKSON COUNTY SCHOOL BOARD,

        Defendant.
                                             /

                                       ORDER

        This case is before the Court based on the magistrate judge’s Report and

Recommendation (Doc. 29). No objections were filed. Upon due consideration of

the Report and Recommendation and the case file, the Court agrees with the

magistrate judge’s determination that this case should be dismissed because Plaintiff

is not the real party in interest and the real party (the bankruptcy trustee) did not take

any steps to ratify, join, or be substituted in this action despite having been given

notice and an opportunity to do so. Accordingly, it is ORDERED that:

        1.     The magistrate judge’s Report and Recommendation is adopted and

incorporated by reference in this order.

        2.     Defendant’s motion to dismiss (Doc. 17) is GRANTED.

        3.     This case is DISMISSED, and the clerk of the court shall close the case

file.
                                                  Page 2 of 2

DONE AND ORDERED this 24th day of May, 2021.

                          T. Kent Wetherell, II
                         T. KENT WETHERELL, II
                         UNITED STATES DISTRICT JUDGE
